LEWIS, J.
I concur with the CHIEF JUSTICE upon both propositions.
I. As I understand the views of the majority, their position may be stated as follows: Prior to 1877, when G. S. 1894, § 5185, went into effect, an action in divorce could only be commenced in the county wherein the plaintiff resided, and could not be changed except for cause under section 5188, but that this right of the plaintiff to have the action tried where commenced, unless changed for cause, was swept away by the amendment of 1877, the defendant succeeded to this right, and the plaintiff must then show cause for removal under section 5188, or submit to trial in defendant’s county. If this be the effect of the amendment of 1877, where was the provision which enabled the defendant to remove the action, except for cause, prior to the passage of Laws 1895, c. 28? If the amendment of 1877 made this change, the defendant could take no advantage of it for eighteen years. Is it true that such power was dormant until life was put into it by chapter 28? If it had been the intention of the legislature to so change the effect of G. S. 1894, § 4794, by the amendment of 1877, provision would have been made at that time to enable the defendant to take advantage of it. There being none, it follows that the amendment of 1877 was not enacted with reference to divorce actions. And that part of Laws 1895, c. 28, which enables the defendant to change the place of trial on demand has no reference to divorce actions, because such actions are commenced in the proper county, as stated by the CHIEF JUSTICE.
2. The entry of judgment is a mere ministerial act, and, so far as relates to the cause of separation, is no more a final termination of *383the merits of the case than the trial and decision of the court. A judgment may be opened or vacated, or the entry of a judgment may be neglected or abandoned. The mere entry of judgment is not such an act as naturally or rationally establishes a fixed rule, as stated, in all divorce cases. Such a rule seems to be purely arbitrary. The essential point is that the period of desertion should not commence to run from a time when the parties are separated on account of a pending action between them. The entry of judgment does not necessarily determine that period, and, as pointed out in the dissenting opinion, the evidence in this case unquestionably supports the finding to the effect that the former action had ceased to be a cause of separation at the time the decision was filed, September 13, 1897.